Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Commission File Number 000-25779 THESTREET.COM, INC. (Exact name of Registrant as specified in its charter) Delaware 06-1515824 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 14 Wall Street New York, New York 10005 (Address of principal executive offices, including zip code) (212) 321-5000 (Registrant's telephone number, including area code) Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer S Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No S Indicate the number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date. (Number of Shares Outstanding (Title of Class) as of May 8, 2007) Common Stock, par value $0.01 per share 28,481,398 TheStreet.com, Inc. Form 10-Q For the Three Months Ended March 31, 2007 Part I - FINANCIAL INFORMATION 1 Item 1. Interim Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 ii Part I  FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements. THESTREET.COM, INC. CONSOLIDATED BALANCE SHEETS March 31, 2007 December 31, 2006 ASSETS (unaudited) (Note 1) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $216,077 as of March 31, 2007 and December 31, 2006 Other receivables Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $14,708,640 as of March 31, 2007 and $14,420,638 as of December 31, 2006 Other assets Goodwill Other intangibles, net Restricted cash Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of note payable - Other current liabilities Current liabilities of discontinued operations Total current liabilities Total liabilities Stockholders' Equity: Preferred stock; $0.01 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock; $0.01 par value; 100,000,000 shares authorized; 33,838,331 shares issued and 28,086,331 shares outstanding as of March 31, 2007, and 33,606,835 shares issued and 27,854,835 shares outstanding as of December 31, 2006 Additional paid-in capital Treasury stock at cost; 5,752,000 shares as of March 31, 2007 and December 31, 2006 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these financial statements 1 THESTREET.COM, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, (unaudited) Revenue: Subscription $ $ Advertising Other Total revenue Operating expense: Cost of services Sales and marketing General and administrative Depreciation and amortization Total operating expense Operating income Net interest income Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Discontinued operations: Loss on disposal of discontinued operations ) ) Loss from discontinued operations ) ) Net income $ $ Basic net income (loss) per share Income from continuing operations $ Loss on disposal of discontinued operations ) ) Net income $ Diluted net income (loss) per share Income from continuing operations $ Loss on disposal of discontinued operations ) ) Net income $ Weighted average basic shares outstanding Weighted average diluted shares outstanding The accompanying Notes to Consolidated Financial Statements are an integral part of these financial statements 2 THESTREET.COM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2007 2006 (unaudited) Cash Flows from Operating Activities: Net income $ $ Loss from discontinued operations Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Stock-based compensation expense Provision for doubtful accounts - Depreciation and amortization Deferred rent Changes in operating assets and liabilities: Accounts receivable ) Other receivables Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses ) ) Deferred revenue Other current liabilities 98 Net cash provided by continuing operations Net cash used in discontinued operations ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of Weiss Ratings, Inc. - Sale of short-term investments - Capital expenditures ) ) Net cash (used in) provided by investing activities ) Cash Flows from Financing Activities: Proceeds from the exercise of stock options Cash dividends paid ) ) Repayment of note payable ) ) Purchase of treasury stock - ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash payments made for interest $ $ Cash payments made for income taxes $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these financial statements 3 TheStreet.com, Inc. Notes to Consolidated Financial Statements 1. DESCRIPTION OF THE BUSINESS AND BASIS OF PRESENTATION Business TheStreet.com, Inc., together with its wholly-owned subsidiaries (collectively, the Company), is a leading multimedia provider of business, investment and ratings content. The Company distributes its content through its proprietary properties, which include Web sites, email subscription services, print publications and audio and video programming and through syndication to other media companies. TheStreet.com, Inc. was a pioneer in the electronic publishing of financial information on the Internet through our creation of TheStreet.com, a paid subscription news and commentary Web site launched in 1996. Today, we offer information on stocks, mutual funds, exchange-traded funds (ETFs) and financial institutions, including various insurers; HMOs; Blue Cross Blue Shield plans; banks and savings and loans. Our breadth of services reaches a wide audience of retail and professional investors. Basis of Presentation The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Exchange Act Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The consolidated balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements. In June 2005, the Company committed to a plan to discontinue the operations of its wholly owned subsidiary, Independent Research Group LLC, which operated the Companys securities research and brokerage segment. Accordingly, the operating results relating to this segment have been segregated from continuing operations and reported as a separate line item on the consolidated statements of operations and cash flows. See Note 7 in Notes to Consolidated Financial Statements. For further information, refer to the financial statements and accompanying notes included in the Companys annual report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission (SEC) on March 16, 2007. Recent Accounting Pronouncements In June 2006, the EITF reached a consensus on Issue No. 06-3 ("EITF 06-3"), Disclosure Requirements for Taxes Assessed by a Governmental Authority on Revenue-Producing Transactions." The consensus allows companies to choose between two acceptable alternatives based on their accounting policies for transactions in which the company collects taxes on behalf of a governmental authority, such as sales taxes. Under the gross method, taxes collected are accounted for as a component of sales revenue with an offsetting expense. Conversely, the net method allows a reduction to sales revenue. If such taxes are reported gross and are significant, companies should disclose the amount of those taxes. The guidance should be applied to financial reports through retrospective application for all periods presented, if amounts are significant, for interim and annual reporting beginning after 4 December 15, 2006. The Company adopted the provisions of this EITF and accounts for the collection of sales taxes using the gross method. The implementation of EITF 06-3 did not have a material effect on the Companys consolidated financial statements. Effective January 1, 2007, the company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more likely than not to be sustained upon examination by taxing authorities. Differences between tax positions taken or expected to be taken in a tax return and the benefit recognized and measured pursuant to the interpretation are referred to as unrecognized benefits. A liability is recognized (or amount of net operating loss carry forward or amount of tax refundable is reduced) for an unrecognized tax benefit because it represents an enterprises potential future obligation to the taxing authority for a tax position that was not recognized as a result of applying the provisions of FIN 48. In accordance with FIN 48, interest costs related to unrecognized tax benefits are required to be calculated (if applicable) and would be classified as Interest expense, net in the consolidated statements of operations. Penalties would be recognized as a component of General and administrative expenses. In many cases the companys uncertain tax positions are related to tax years that remain subject to examination by relevant tax authorities. The Company files income tax returns in the United States (federal) and in various state and local jurisdictions. In most instances, the Company is no longer subject to federal, state and local income tax examinations by tax authorities for years prior to 2003. The adoption of the provisions of FIN 48 did not have a material impact on the companys consolidated financial position and results of operations. As of March 31, 2007, no liability for unrecognized tax benefits was required to be recorded. The Company recognized a deferred tax asset of approximately $52 million as of March 31, 2007, primarily relating to net operating loss carryforwards of approximately $130 million, available to offset future taxable income through 2025. The Company also has a capital loss carryforward of approximately $4 million, available to offset future capital gains through 2009. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. The Company considers projected future taxable income and tax planning strategies in making this assessment. At present, the Company does not have a sufficient history of income to conclude that it is more likely than not that the Company will be able to realize all of its tax benefits in the near future and therefore a valuation allowance was established in the full value of the deferred tax asset. A valuation allowance will be maintained until sufficient positive evidence exists to support the reversal of any portion or all of the valuation allowance net of appropriate reserves. Should the Company continue to be profitable in future periods with supportable trends, the valuation allowance will be reversed accordingly. 2. ACQUISITION On August 7, 2006, the Company, through its newly formed, wholly-owned subsidiary, TheStreet.com Ratings, Inc., acquired substantially all of the assets and certain liabilities of Weiss Ratings, Inc. (Ratings), a wholly owned subsidiary of Weiss Group, Inc. that provides independent ratings and evaluations of mutual funds, exchange-traded funds, stocks and financial institutions, including insurers, healthcare providers, banks and savings and loans. The Company paid cash consideration of $3.2 million, equal to the total purchase price of $4.7 million 5 less the estimated value of assumed deferred revenue liabilities totaling approximately $1.5 million. The cash consideration, which was subject to adjustment based upon a final accounting of the deferred revenue liabilities assumed, was reduced by approximately $37,000 in January 2007. Additionally, the Company has capitalized legal fees in connection with the acquisition totaling approximately $150,000. Unaudited pro forma consolidated financial information is presented below as if the acquisition had occurred as of the first day of the earliest period presented. The results have been adjusted to account for the amortization of acquired intangible assets. The pro forma information presented below does not purport to present what actual results would have been if the acquisition had occurred at the beginning of such periods, nor does the information project results for any future period. The unaudited pro forma consolidated financial information should be read in conjunction with the historical financial information of the Company included in this report, as well as the historical financial information included in other reports and documents filed with the SEC. The unaudited pro forma consolidated financial information for the three-month period ended March 31, 2006 is as follows: Total revenue $ Net income Basic net income per share Diluted net income per share Weighted average basic shares outstanding Weighted average diluted shares outstanding 3. STOCK-BASED COMPENSATION Under the terms of the Companys 1998 Stock Incentive Plan, as amended (the Plan), 8,900,000 shares of common stock of the Company have been reserved for awards of incentive stock options, nonqualified stock options (incentive and nonqualified stock options are collectively referred to as Options), restricted stock, deferred stock (also referred to as restricted stock units, or RSUs), or any combination thereof. Awards may be granted to such directors, employees and consultants of the Company as the Compensation Committee of the Board of Directors shall in its discretion select. Only employees of the Company are eligible to receive grants of incentive stock options. Awards generally vest over a three-year period and have terms of five years. As of March 31, 2007, there remained 111,033 shares available for future awards under the Plan. An Option represents the right, once the Option has vested and become exercisable, to purchase a share of the Companys common stock at a particular exercise price set at the time of the grant. An RSU represents the right to receive one share of the Companys common stock on the applicable vesting date for such RSU. Until the stock certificate for a share of common stock represented by an RSU is delivered, the holder of an RSU does not have any of the rights of a stockholder with respect to the common stock. However, the grant of an RSU includes the grant of dividend equivalents with respect to such RSU. The Company will maintain a bookkeeping account to which it will credit, whenever cash dividends are paid on the common stock, an amount equal to the amount of the dividend paid on a share of common stock for each then-outstanding RSU granted. The accumulated dividend equivalents will vest on the applicable vesting date for the RSU with respect to which such dividend equivalents were credited, and will be paid in cash at the time a stock certificate evidencing the shares represented by such vested RSU is delivered. As of October 1, 2005, the Company elected early adoption of Statement of Financial Accounting Standards (SFAS) No. 123(R), Share Based Payment: An Amendment of FASB Statements 123 and 95. This statement requires that the cost resulting from all share-based payment transactions be recognized in the financial statements based upon estimated fair values. SFAS No. 123(R) supersedes the Companys previous accounting under Accounting Principles Board No. 25, Accounting for Stock Issued to Employees (APB 25). In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 107 (SAB 107) relating to SFAS No. 123(R). The Company has applied the provisions of SAB 107 in its adoption of SFAS No. 123(R). 6 The Company adopted SFAS No. 123(R) using the modified prospective transition method. The accompanying consolidated statements of operations for the three-month periods ended March 31, 2007 and 2006 reflect the impact of SFAS No. 123(R). In accordance with the modified prospective transition method, prior periods have not been restated to reflect, and do not include, the impact of SFAS No. 123(R). Stock-based compensation expense recognized under SFAS No. 123(R) for the three-month periods ended March 31, 2007 and 2006 were $593,937 and $348,965, respectively. As of March 31, 2007, there was approximately $5.0 million of unrecognized stock-based compensation expense remaining to be recognized over a weighted-average period of 2.31 years. SFAS No. 123(R) requires companies to estimate the fair value of share-based payment awards on the date of grant. The value of stock options granted to employees and directors is estimated using an option-pricing model. The value of each restricted stock unit, which the Company issued for the first time during the three-month period ended March 31, 2006, is equal to the closing price per share of the Companys common stock on the trading day immediately prior to the date of grant. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods. Prior to the adoption of SFAS No. 123(R), the Company accounted for stock-based awards to employees and directors using the intrinsic value method in accordance with APB 25 as allowed under Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation. Under the intrinsic value method, no stock-based compensation expense had been recognized, as the exercise price of the Companys stock options granted to employees and directors equaled the fair market value of the underlying stock at the date of grant. Stock-based compensation expense recognized in the Companys Consolidated Statements of Operations for the three-month periods ended March 31, 2007 and 2006 includes compensation expense for all share-based payment awards granted prior to, but not yet vested as of January 1, 2006, based upon the grant date fair value estimated in accordance with the pro forma provision of SFAS No. 123, and compensation expense for the share-based payment awards granted subsequent to January 1, 2006, based upon the grant date fair value estimated in accordance with the provisions of SFAS No. 123(R). The Company recognizes compensation expense for share-based payment awards on a straight-line basis over the requisite service period of the award. As stock-based compensation expense recognized in the three-month periods ended March 31, 2007 and 2006 is based upon awards ultimately expected to vest, it has been reduced for estimated forfeitures. SFAS No. 123(R) requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Upon adoption of SFAS No. 123(R), the Company continued its practice of estimating the value of employee stock options on the date of grant using the Black-Scholes option-pricing model. This determination is affected by the Companys stock price as well as assumptions regarding expected volatility, risk-free interest rate, and expected dividends. The weighted-average estimated value of employee stock options granted during the three-month periods ended March 31, 2007 and 2006 was $4.23 and 2.63, respectively, using the Black-Scholes model with the following weighted-average assumptions. Because option-pricing models require the use of subjective assumptions, changes in these assumptions can materially affect the fair value of the options. The assumptions presented in the table below represent the weighted-average value of the applicable assumption used to value stock options at their grant date. In determining the volatility assumption, the Company used a historical analysis of the volatility of the Companys share price for the preceding two years, based on managements assessment that recent historical volatility is representative of future stock price trends. The expected option lives, which represent the period of time that options granted are expected to be outstanding, were estimated based upon the simplified method for plain-vanilla options. The risk-free interest rate assumption is based upon observed interest rates appropriate for the term of the Companys employee stock options. The dividend yield assumption is based on the history and expectation of future dividend payouts. 7 For the Three Months Ended March 31, 2007 2006 Expected option lives 3.5 years 3.5 years Expected volatility 49.73% 42.11% Risk-free interest rate 4.63% 4.31% Expected dividends 1.04% 1.25% On November 10, 2005, the Financial Accounting Standards Board (FASB) issued FASB Staff Position No. FAS 123(R)-3 Transition Election Related to Accounting for Tax Effects of Share-Based Payment Awards. The Company has elected to adopt the alternative transition method provided in the FASB Staff Position for calculating the tax effects of stock-based compensation pursuant to SFAS No. 123(R). The alternative transition method includes simplified methods to establish the beginning balance of the additional paid-in capital pool (APIC pool) related to the tax effects of employee stock-based compensation, and to determine the subsequent impact on the APIC pool and cash flows of the tax effects of employee stock-based compensation awards that are outstanding upon adoption of SFAS 123(R). A summary of the activity of the Stock Incentive Plan is as follows: Weighted Average Weighted Aggregate Remaining Shares Average Intrinsic Contractual Underlying Exercise Value Life Awards Price ($000) (In Years) Awards outstanding at January 1, 2007 2,206,089 $ 5.40 Options granted 152,500 $ 11.00 Restricted stock units granted 247,210 $ 0.00 Options exercised (184,500 ) $ 3.62 Shares issued under restricted stock units (46,996 ) $ 0.00 Options cancelled (250 ) $ 1.66 Awards outstanding at March 31, 2007 2,374,053 $ 5.45 $ 16,205 2.84 Awards vested and expected to vest at March 31, 2007 2,239,678 $ 5.38 $ 15,431 1.88 Options exercisable at March 31, 2007 1,126,995 $ 4.18 $ 9,097 2.06 Restricted stock units eligible to be issued at March 31, 2007 0 $ 0.00 $ 0 2.37 A summary of the status of the Companys unvested share-based payment awards as of March 31, 2007 and changes in the three-month period then ended, is as follows: 8 Weighted Average Grant Date Fair Unvested Awards Awards Value Shares underlying awards unvested at January 1, 2007 Shares underlying options granted Shares underlying restricted stock units granted Shares underlying options vested ) Shares underlying restricted stock units vested ) Shares underlying awards unvested at March 31, 2007 For the three-month period ended March 31, 2007, the total fair value of share-based awards vested was $1,392,741. 4. STOCKHOLDERS EQUITY Treasury Stock In December 2000, the Companys Board of Directors authorized the repurchase of up to $10 million worth of the Companys common stock, from time to time, in private purchases or in the open market. In February 2004, the Companys Board of Directors approved the resumption of the stock repurchase program under new price and volume parameters, leaving unchanged the maximum amount available for repurchase under the program. During the three months ended March 31, 2007, the Company did not purchase any shares of common stock under the program. Since inception of the program, the Company has purchased a total of 5,453,416 shares of common stock at an aggregate cost of $7,321,122. In addition, pursuant to the terms of the Companys 1998 Stock Incentive Plan, as amended (the Plan), and certain additional stock option exercise procedures adopted by the Compensation Committee of the Board of Directors, in connection with the exercise of stock options by certain of the Companys executive officers in November 2005 and February 2006, the Company withheld 231,602 and 66,982 shares, respectively, issuable upon the exercise of stock options, in lieu of payment of the exercise price and the minimum amount of applicable withholding taxes then due. These shares have been recorded as treasury stock. Stock Options Under the terms of the Plan, 8,900,000 shares of common stock of the Company have been reserved for awards of incentive stock options, nonqualified stock options (incentive and nonqualified stock options are collectively referred to as Options), restricted stock, deferred stock (also referred to as restricted stock units, or RSUs), or any combination thereof. Awards may be granted to such directors, employees and consultants of the Company as the Compensation Committee of the Board of Directors shall in its discretion select. Only employees of the Company are eligible to receive grants of incentive stock options. Awards generally vest over a three-year period and have terms of five years. In connection with awards under the Plan, the Company recorded $593,937 and $348,965 of non-cash compensation for the three-month periods ended March 31, 2007 and 2006, respectively. For the three-month period ended March 31, 2007, 152,500 Options and 247,210 RSUs were granted to employees of the Company. Additionally, for the three-month period ended March 31, 2007, 184,500 Options were exercised yielding approximately $0.7 million to the Company. Common Stock Dividends On March 30, 2007, the Company paid its quarterly cash dividend of $0.025 per share on its common stock to shareholders of record at the close of business on March 23, 2007. This dividend totaled approximately $0.7 million. 9 5. LEGAL PROCEEDINGS In December 2001, the Company was named as a defendant in a securities class action filed in United States District Court for the Southern District of New York (the District Court) related to its initial public offering (IPO) in May 1999. The lawsuit also named as individual defendants certain of its former officers and directors, James J. Cramer, a current director, and certain of the underwriters of the IPO, including The Goldman Sachs Group, Inc., Hambrecht & Quist LLC (now part of JP Morgan Chase & Co.), Thomas Weisel Partners LLC, Robertson Stephens Inc. (an investment banking subsidiary of BankBoston Corp., later FleetBoston Corp., which ceased operations in 2002), and Merrill Lynch Pierce Fenner & Smith, Inc. Approximately 300 other issuers and their underwriters have had similar suits filed against them, all of which are included in a single coordinated proceeding in the District (the IPO Litigations). The complaints allege that the prospectus and the registration statement for the IPO failed to disclose that the underwriters allegedly solicited and received excessive commissions from investors and that some investors in the IPO allegedly agreed with the underwriters to buy additional shares in the aftermarket in order to inflate the price of the Companys stock. An amended complaint was filed April 19, 2002. The Company and the officers and directors were named in the suits pursuant to Section 11 of the Securities Act of 1933, Section 10(b) of the Exchange Act of 1934, and other related provisions. The complaints seek unspecified damages, attorney and expert fees, and other unspecified litigation costs. On July 1, 2002, the underwriter defendants in the consolidated actions moved to dismiss all of the IPO Litigations, including the action involving the Company. On July 15, 2002, the Company, along with other non-underwriter defendants in the coordinated cases, also moved to dismiss the litigation. On February 19, 2003, the District Court ruled on the motions. The District Court granted the Companys motion to dismiss the claims against it under Rule 10b-5, due to the insufficiency of the allegations against the Company. The motions to dismiss the claims under Section 11 of the Securities Act were denied as to virtually all of the defendants in the consolidated cases, including the Company. In addition, the individual defendants in the IPO Litigations, including Mr. Cramer, signed a tolling agreement and were dismissed from the action without prejudice on October 9, 2002. In June 2003, a proposed collective settlement of this litigation was structured between the plaintiffs, the issuer defendants in the consolidated actions, the issuer officers and directors named as defendants, and the issuers insurance companies. On or about June 25, 2003, a committee of the Companys Board of Directors conditionally approved the proposed settlement. The settlement agreements collectively provide, among other things as follows: The Company and the other issuer defendants would assign their interests in claims against the underwriters for excess compensation in connection with their IPOs to the plaintiffs, and agree not to assert certain other claims against the underwriters, such as underpricing, indemnification and antitrust claims, except in certain defined circumstances. A number of issuers assigned claims have been asserted already; these were dismissed by the Court on February 24, 2006. The dismissal is currently on appeal to the Second Circuit Court of Appeals. The Company and the other issuer defendants would also cooperate with the plaintiffs to provide the plaintiffs with informal discovery as the litigation continues as to the underwriter defendants. Further, the plaintiffs would receive an undertaking from the insurers of the Company and the other issuer defendants guaranteeing that the plaintiff class would recover, in the aggregate, $1 billion from their various suits against the underwriters (including the claims assigned by the issuer defendants). The Companys per capita portion of the maximum amount payable to the plaintiffs under the settlement, assuming the entire $1 billion is payable, would be approximately $34 million. The plaintiffs actual recoveries from the underwriter defendants (through settlements or damages assessed as a result of litigation) would be applied against the guarantee; and to the extent that the underwriter defendants settle all of the cases for at least $1 billion, no payment would be required under the issuer defendants settlement. In exchange for the consideration described above, the plaintiffs would release the non-bankrupt issuer defendants from all claims against them (the bankrupt issuers would receive a covenant not to sue) and their individual defendants. Under the terms of the settlement agreements, all costs and expenses of the settlement (including legal expenses after June 1, 2003) would be borne by the insurance carriers of the Company and the other issuer defendants using each issuer defendants existing insurance coverage, with deductibles waived. 10 While the settlement process has been proceeding, the plaintiffs have continued to litigate against the underwriter defendants. The District Court directed that the litigation proceed within a number of focus cases rather than in all of the 310 cases that have been consolidated. The Companys case is not one of these focus cases. On October 13, 2004, the district court certified the focus cases as class actions. The underwriter defendants appealed that ruling, and on December 5, 2006, the Court of Appeals for the Second Circuit reversed the district courts class certification decision. On January 5, 2007, the plaintiffs filed a petition for rehearing. The petition was denied on April 6, 2007. In light of the Second Circuit opinion, counsel to the issuers has informed the district court that the settlement with the plaintiffs described above cannot be approved because the defined settlement class, like the litigation class, cannot be certified with the Court of Appeals. Because the Companys settlement with the plaintiffs involves the certification of the case as a class action as part of the approval process, the impact of this ruling on the Companys settlement is unclear. We cannot predict whether we will be able to renegotiate a settlement that complies with the Second Circuits mandate. If the court determines that the settlement is fair to the class members, and that the settlement classes can be certified, the settlement will be approved. If the settlement is approved, the Company is not aware of any material limitations to the payment by its insurance carriers of the costs and expenses of the settlement to the plaintiffs. The Companys insurance coverage is sufficient, its carriers are solvent, and the Company is not aware of any uncertainties as to the legal sufficiency of an insurance claim with respect to any recovery by plaintiffs. Accordingly, the Company does not expect that the settlement, should it be approved, will involve any payment by the Company. However, there can be no assurance that this proposed settlement will be approved and implemented in its current form, or at all. If the settlement is not approved, the Company intends to defend the action vigorously. In the event the settlement does not receive final court approval and the Company or any of its individual defendants is reinstated as a defendant in the lawsuit, any unfavorable outcome of this litigation could have an adverse impact on the Companys business, financial condition, results of operations, and cash flows. Our Board of Directors approved a proposed partial settlement with the plaintiffs in this matter. The settlement would have provided, among other things, a release of the Company and of the individual defendants for the alleged wrongful conduct in the Amended Complaint in exchange for a guarantee from the Companys insurers regarding recovery from the underwriter defendants and other consideration from the Company regarding its underwriters. The plaintiffs have continued to litigate against the underwriter defendants. The district court directed that the litigation proceed within a number of focus cases rather than in all of the 310 cases that have been consolidated. Due to the inherent uncertainties of litigation, we cannot accurately predict the ultimate outcome of the matter. The Company intends to defend the action vigorously. In the event the settlement does not receive final court approval and the Company or any of its individual defendants is reinstated as a defendant in the lawsuit, any unfavorable outcome of this litigation could have an adverse impact on the Companys business, financial condition, results of operations, and cash flows. 6. NET INCOME (LOSS) PER SHARE OF COMMON STOCK The Company presents both basic and diluted income or loss per share from continuing operations and discontinued operations and from loss on disposal of discontinued operations in the accompanying consolidated statements of operations. The Company computes net income or loss per share in accordance with SFAS No. 128, Earnings Per Share. Under the provisions of SFAS No. 128, basic net income or loss per common share is computed by dividing net income or loss by the weighted average number of common shares outstanding. Diluted net income or loss per common share is computed by dividing net income or loss by the weighted average number of common shares and dilutive common share equivalents then outstanding. The total common stock equivalents included in the calculation of diluted earnings per share amounted to 438,701 for the three-month period ended March 31, 2007. Stock options were included in the calculation of diluted earnings per share only when the average closing price of the Companys common stock during the period exceeded the exercise price of the option. The total number of stock options that were excluded from the diluted earnings per share calculation amounted to 437,500 for the three-month period ended March 31, 2007. 11 7. DISCONTINUED OPERATIONS In June 2005, the Company committed to a plan to discontinue the operations of the Companys securities research and brokerage segment. Accordingly, the operating results relating to this segment have been segregated from continuing operations and reported as a separate line item in the accompanying Consolidated Statements of Operations. For the three-month period ended March 31, 2007, the Company recorded a loss on disposal of discontinued operations of $1,385. The following table displays the activity and balances of the provisions related to discontinued operations: Initial Year 2005 Balance Year 2006 Balance 1 Quarter 2007 Activity Balance Charge Activity 12/31/2005 Activity 12/31/2006 Deductions Adjustments 3/31/2007 Net asset write-off $ $ ) $ - $ - $ - $ - $ - $ - Severance payments ) ) - - Extinguishment of lease and other obligations ) ) - $ $ ) $ $ ) $ $ - $ - $ 8. BUSINESS CONCENTRATIONS AND CREDIT RISK Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, restricted cash and accounts receivable. The Company maintains all of its cash, cash equivalents and restricted cash in four financial institutions and performs periodic evaluations of the relative credit standing of these institutions. The Companys customers are primarily concentrated in the United States. The Company performs ongoing credit evaluations, generally does not require collateral, and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of customers, historical trends and other information.
